IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. AP-76,740



                            EX PARTE JOSEPH LOPEZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 114-0769-05-A IN THE 114th DISTRICT COURT
                             FROM SMITH COUNTY



          Per curiam.

                                            OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed

his conviction. Lopez v. State, No. 12-05-00316-CR (Tex. App.–Tyler, delivered May 24, 2006, pet.

ref’d).

          Applicant contends, inter alia, that his trial counsel rendered ineffective assistance during

the punishment phase of his trial because counsel failed to request pre-trial notice of the State’s
                                                                                                   2

experts, determine that a DEA agent would testify about methamphetamine addiction, properly

object to his testimony about addiction and that 45,000 people could get high from the

methamphetamine that Applicant possessed, and call an expert in rebuttal.

       The trial court has determined, based upon the record, that trial counsel was ineffective and

that such ineffective representation prejudiced Applicant for the reasons set out by this Court in Ex

parte Lane, 303 S.W.3d 702 (Tex. Crim. App. 2009).1 Relief is granted. The Applicant’s sentence

in Cause No. 114-0769-05-A in the 114th Judicial District Court of Smith County is set aside, and

Applicant is remanded to the custody of the sheriff of Smith County. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.



Delivered: March 7, 2012
Do Not Publish




       1
           Ms. Lane was Applicant’s co-defendant and they were tried together.